                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                                  No. 17-CR-1027
 vs.                                                            ORDER

 MONTEL THEOPOLIS JONES,
                Defendant.
                                   ____________________


                                   I.    INTRODUCTION
       Before the Court is defendant’s Motion for Modification of Supervised Release,
filed pro se on August 20, 2019.         (Doc. 17).    Pursuant to 18 U.S.C. § 3583(e),
defendant asserts the Court must terminate defendant’s remaining term of supervised
release because defendant was sentenced to eight years of supervised release without legal
authority.    (Id., at 1).     Alternatively, defendant requests the Court to terminate
defendant’s remaining term of supervised release as a matter of discretion in the interests
of justice.   (Id.).    For the following reasons, the Court denies defendant’s Motion for
Modification of Supervised Release.
                             II.   RELEVANT BACKGROUND
       On May 25, 2006, a grand jury charged defendant by indictment with two counts
of distributing a controlled substance near a school in violation of United States Code,
Sections 841(a)(1), 841(b)(1)(B), and 860(a). (Jones, 6-CR-1021-LRR, Doc. 2). On
September 22, 2006, defendant pled guilty to count 1 of the indictment and the Court
accepted defendant’s plea. (Jones, 6-Cr-1021-LRR, Doc. 39). Defendant had no prior
convictions which scored any criminal history points. (Jones, 6-CR-1021-LRR, Doc.




       Case 2:17-cr-01027-CJW-MAR Document 18 Filed 09/04/19 Page 1 of 4
40, at 8). On March 22, 2007, defendant was sentenced to 210 months imprisonment
followed by eight years on supervised release for distributing 10.56 grams of cocaine
base within 1,000 feet of a school. (Jones, 6-CR-1021-LRR, Doc. 51). Defendant’s
term of imprisonment was reduced twice before his release on July 10, 2015. (Jones,
6-CR-1021-LRR, Docs. 71 & 80); (Doc. 17, at 2).
      On March 18, 2016, jurisdiction over defendant’s supervised release was
transferred to the District of Nevada, before being transferred back to the Northern
District of Iowa under a new case number on December 6, 2017. (Jones, 6-CR-1021-
LRR, Doc. 81); (Doc. 1). On January 25, 2018, after four violations by defendant, the
Court modified the conditions of defendant’s supervised release. (Doc. 16). On August
20, 2019, defendant filed the motion now before the Court to terminate the remainder of
his term of supervised release. (Doc. 17).
                                 III.   DISCUSSION
      Terms for supervised release are generally calculated under 18 U.S.C. § 3583(b),
which states:
      Except as otherwise provided, the authorized terms of supervised release
      are – (1) for a Class A or Class B felony, not more than five years; (2) for
      a Class C or Class D felony, not more than three years; and (3) for a Class
      E felony, or for a misdemeanor . . ., not more than one year.

18 U.S.C. § 3583(b)(emphasis added). Defendant, however, was sentenced under 21
U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 860(a). (Jones, 6-Cr-1021-LRR, Doc. 51).
Section 841(a) is violated when an individual knowingly or intentionally distributes a
controlled substance. Section 841(b)(1)(B) provides the penalty for violation of Section
841(a) relevant to the type and quantity of drugs defendant distributed, stating:
“Notwithstanding section 3583 of Title 18, any sentence imposed under this subparagraph
shall, in the absence of such a prior conviction, include a term of supervised release of
at least 4 years in addition to such term of imprisonment[.]” (emphasis added). Section
                                             2




     Case 2:17-cr-01027-CJW-MAR Document 18 Filed 09/04/19 Page 2 of 4
860(a) further states that any person who violates Section 841(a)(1) by distributing a
controlled substance within 1,000 feet of a school is subject to “at least twice any term
of supervised release authorized by section 841(b) of this title for a first offense.” That
would impose a mandatory minimum period of supervised release of eight years. There
is no maximum term of supervised release under Title 21, United States Code, Section
841(b)(1)(B). Thus, for a defendant convicted under this section, a court may place that
defendant on supervised release for life. See, e.g., United States v. Handley, 678 F.3d
1185, 1189 (10th Cir. 2012) (holding that § 841(b)’s specific supervised release terms,
expressed as minimums, implies no maximum limit, and that language trumps § 3583(b)’s
general maximum terms); United States v. Jackson, 559 F.3d 368, 370 (5th Cir.2009)
(same); United States v. Lopez, 299 F.3d 84, 90 (1st Cir. 2002) (same); United States v.
Garcia, 112 F.3d 395, 398 (9th Cir.1997) (same), United States v. Mora, 22 F.3d 409,
412 (2d Cir. 1994) (same).
      Defendant incorrectly applies the maximum limit on terms of supervised release
set in Section 3583(b). (Doc. 17, at 8-9). Sections 841(a)(1), 841(b)(1)(B), and 860(a)
apply to the term of defendant’s supervised release notwithstanding Section 3583(b) and
contain explicit provisions for first-time offenders. As a result, defendant was subject
to a term of supervised release of at least eight years (the minimum of four years listed
in Section 841(b)(1)(B) doubled by Section 860(a) due to defendant’s distribution of
cocaine occurring within 1,000 feet of a school).         See 21 U.S.C. §§ 841(a)(1),
841(b)(1)(B), 860(a). Defendant, thus, was sentenced to a proper term of supervised
release and no reduction or termination of that period is required.
      The Court also declines to exercise its broad discretion to modify the terms of
defendant’s supervised release. United States v. Schostag, 895 F.3d 1025, 1028 (8th
Cir. 2018) (“Generally, district courts enjoy broad discretion in the imposition or
modification of conditions for terms of supervised release[.]”) (citations and quotations

                                            3




      Case 2:17-cr-01027-CJW-MAR Document 18 Filed 09/04/19 Page 3 of 4
omitted).   Given both defendant’s past violations resulting in modification of his
supervised release (Doc. 16) as well as defendant’s more recent violations alleged by the
United States Probation office, supervised release remains appropriate.
                                    IV.     CONCLUSION
      For the reasons stated, defendant’s Motion for Modification of Supervised Release
(Doc. 17) is denied. Defendant shall remain on supervised release under the current
terms (Jones, 6-CR-1021-LRR, Doc. 51) (Doc. 16) without termination or further
modification.
      IT IS SO ORDERED this 4th day of September, 2019.




                                          ________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




                                            4




     Case 2:17-cr-01027-CJW-MAR Document 18 Filed 09/04/19 Page 4 of 4
